        Case 9:19-cv-00119-KLD Document 94 Filed 06/08/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  PATRICIA J. RECKLEY,
                                                    CV 19-119-M-KLD
                       Plaintiff,

  vs.                                                ORDER

  COMMUNITY NURSING, INC. d/b/a
  THE VILLAGE HEALTH &
  REHABILITATION,

                       Defendant.

        On May 3, 2021, Plaintiff Patricia Reckley, who is proceeding pro se, filed

a Joint Motion for a Discovery Conference and Request for a Cease and Desist

Order. (Doc. 90). Plaintiff states that on May 1, 2021 she “witnessed Defendant

making structural alterations to areas at issue before the court thereby destroying

evidence of ADA non-compliance” and asks the Court to “issue an immediate

Cease and Desist Order to prevent Defendant from destroying evidence vital to

Plaintiff’s case.” (Doc. 90 at 1). Plaintiff further claims that Defendant has not

been forthcoming in its discovery responses; has identified several witnesses who

are no longer employed by Defendant and are moving out of state; has not given

Plaintiff sufficient notice to allow her to conduct depositions, and; has not provided

her adequate information so that she can determine who to depose. (Doc. 90 at 3).

                                           1
        Case 9:19-cv-00119-KLD Document 94 Filed 06/08/21 Page 2 of 4



      In response to Plaintiff’s motion, Defendant has submitted its original and

supplemental responses to Plaintiff’s first set of discovery requests for the Court’s

review. (Docs. 92-1; 92-2). Defendant has also provided copies of correspondence

with Plaintiff, in which defense counsel addresses many of the discovery issues

raised by Plaintiff. (Doc. 92-3). For example, in a letter dated March 29, 2021,

defense counsel explains that she has provided Plaintiff “with contact information

regarding all the potential witnesses we have identified, including the home

addresses of certain former employees,” and advises Plaintiff that she is free to

contact those individuals either directly or through defense counsel to arrange for a

deposition. (Doc. 92-3 at 2). And in an April 2, 2021 follow up letter, defense

counsel reiterates that, “[a]s I have stated previously, you are welcome to begin

scheduling the depositions of any potential witnesses,” and states that she

“available to assist with selecting an appropriate date and time for any such

depositions of The Village’s employees.” (Doc. 92-3 at 4).

      With respect to Plaintiff’s request for a cease and desist order, Defendant

assumes Plaintiff “is referencing certain items in Defendant’s facility that

Defendant determined were appropriate to retrofit.” (Doc. 92 at 2). As Defendant

correctly points out, the remedies available under Title III of the ADA are limited

to injunctive relief. See Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002)

(explaining that “[d]amages are not recoverable under Title III of the ADA – only


                                          2
        Case 9:19-cv-00119-KLD Document 94 Filed 06/08/21 Page 3 of 4



injunctive relief is available for violations of Title III”). “Because a private

plaintiff can only sue for injunctive relief (i.e., for removal of the barrier) under the

ADA, the Ninth Circuit has held that ‘a defendant’s voluntary removal of alleged

barriers prior to trial can have the effect of mooting a plaintiff’s ADA claim.”

Sanchez v. Yellow Basket Restaurant, 2019 WL 6605405 at *3 (C.D. Cal. Oct. 21,

2019) (quoting Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011).

See also Antonio v. Yi, 694 Fed. Appx. 620, 622 (9th Cir. 2017) (holding that the

“Defendants’ voluntary compliance with the ADA prior to trial moots the case”).

      In reply, Plaintiff stands by her position that Defendant’s discovery

responses are inadequate, but agrees that “a cease and desist order may no longer

be appropriate.” (Doc. 93 at 8). Rather, Plaintiff anticipates that “[a] Motion for

Summary Judgment on the areas in question may be more appropriate,” and states

that she “is unsure if a discovery status conference would be helpful or if a Rule

37(a) Motion to Compel would be more appropriate at this time.” (Doc. 93, at 8).

      The Court has reviewed Plaintiff’s discovery requests and Defendant’s

original and supplemental responses. Notwithstanding Plaintiff’s arguments to the

contrary, the Court finds that Defendant’s responses are adequate and it is not

necessary to hold a discovery status conference at this time. In addition, Plaintiff

has not shown that the circumstances warrant a “cease and desist” order or any

other form of injunctive relief at this juncture.


                                            3
       Case 9:19-cv-00119-KLD Document 94 Filed 06/08/21 Page 4 of 4



      Accordingly, for the reasons outlined above,

      IT IS ORDERED that Plaintiff’s Joint Motion for a Discovery Status

Conference and Request for a Cease and Desist Order (Doc. 90) is DENIED.

            DATED this 8th day of June, 2021.

                                            ______________________________
                                            Kathleen L. DeSoto
                                            United States Magistrate Judge




                                        4
